Citation Nr: 1550210	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for Ischemic Heart Disease (IHD) for the period prior to July 15, 2007 and in excess of 30 percent from July 16, 2007.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to September 1970.  

This matter comes to the Board of Veterans' Affairs (Board) from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled for a Board hearing on October 2015, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2013).  

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep apnea is being remanded and is remanded to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  For the period from December 19, 2006 to July 15, 2007, the Veteran's service connected IHD was manifested by left ventricular ejection fraction of 52 percent with the need for continuous medication; without evidence of cardiac hypertrophy or dilatation on electrocardiogram or x-ray.  

2.  For the period since July 16, 2007, the Veteran's service connected IHD was manifested by evidence of cardiac hypertrophy or dilatation on electrocardiogram or x-ray as well as symptoms of fatigue, angina, and the need for continuous medication.  





CONCLUSIONS OF LAW

1.  For the period of December 19, 2006 to July 15, 2007, entitlement to an evaluation in excess of 10 percent has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2015).

2.  For the period of July 16, 2007 to the present, entitlement to an evaluation in excess of 30 percent has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a service connection claim in December 2006 for a heart disability and his claim, based upon a diagnosis of coronary artery disease, was denied for lack of nexus in a February 2008 rating decision.  After a required Nehmer review, the RO granted service connection for IHD due to a change in regulation and a 10 percent evaluation was given based upon evidence of left ventricular ejection fraction of 52 percent without evidence of hypertrophy or dilatation.  In the same rating decision, the RO increased the Veteran's evaluation to 30 percent based upon evidence in the file of cardiac hypertrophy with an effective date of July 16, 2007.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 
Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran was service connected for his IHD effective December 2006 and his disability was evaluated as 10 percent disabling under 38 C.F.R. § 4.7, Diagnostic Code 7005.  

Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran has not fully articulated why he feels that the RO erred when assigning his disability ratings for the periods on appeal or why he feels that his disability is entitled to a higher rating.  Nevertheless, the Board will evaluate the two periods on appeal in order to determine if a higher evaluation is warranted.  

December 19, 2006 to July 15, 2007.

A VA treatment note from February 2007 states that the Veteran presented in September 2006 with continued complaints that his heart was beating fast, mostly occurring at night while lying down with brief intermittent chest tightness.  Two weeks prior he reported having symptoms of chest tightness with exertion, such as walking across a Wal-Mart parking lot or "chasing after his grandchildren."  He reported that chest pain would last no more than 5-15 minutes and then resolved with rest.  He denied associated shortness of breath or pain in the legs with ambulation.  Diagnostic testing revealed sinus bradycardia to the 50's and a cardiolite performed in October 2006 revealed a partially reversible defect below the apex in the inferior aspect of the ventricle with no surrounding ischemia and an ejection fraction of 52 percent.  He was diagnosed with 3-vessel coronary artery disease/hypertension and was told to continue medical management.  
Treatment notes from this period, from both private and VA physicians show that the Veteran had continued cardiac issues that were managed with medication, but no evidence of an increase in disability.  VA treatment notes from February 2007 states that the Veteran had multi-vessel disease with good RCA collaterals.  He was to continue with current medical management plan, based upon his cardiology consult recommendations.  

When reviewing the entirety of the evidence from this period, there is no evidence that the Veteran is entitled to an evaluation in excess of 10 percent.  There is no evidence of records that the Veteran had a workload of greater than 5 METs but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Nor is there evidence of cardiac hypertrophy or dilatation.  As such, the Board finds that a higher evaluation for this period is not warranted.  Without evidence of more severe symptoms of a heart disability during this period, the Board cannot assign a higher evaluation for this period.   

July 16, 2007 to the Present.

On July 16, 2007, the Veteran underwent an echocardiogram that revealed an enlarged left atrium.  His aortic root was normal in size, as well as the LV chamber.  Ejection fraction was more than 55 percent, with evidence of LVH and diastolic dysfunction.  The Veteran had normal systolic function and RV chamber was normal size.  There was no evidence of any aortic stenosis, regurgitation, any pericardial effusion, or thrombus.  The diagnosis was left atrial enlargement, left ventricular hypertrophy, diastolic dysfunction with no evidence of any significant valvular heart disease.   

In November 2007, the Veteran underwent a VA examination for his heart disability.  This examination showed that the Veteran had an angina.  

A review of the Veteran's Social Security Administration documents just state that the Veteran has developed coronary artery disease with first complaints in September 2006.  There is no other additional information included regarding the severity of his overall disability.  

The Veteran underwent a VA examination for his service connected heart disability in September 2014 to determine the current severity of this disability.  At the time of the examination the Veteran denied chest pain, shortness of breath, dyspnea on exertion, orthopnea or paroxysmal nocturnal dyspnea.  He did report a chronic cough, productive of mild phlegm in the morning, but no edema of extremities of facies.  The Veteran was released from cardiac services in 2009 due to normal dobutamine stress tests, and stable coronary artery disease.  The Veteran has not been symptomatic or seen urgently, or hospitalized since that time.  The Veteran is still on continuous medication for his disability.  There was no evidence that he had a myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve condition, infectious heart conditions, pericardial adhesions, surgical or non-surgical procedures, or hospitalizations.  Upon physical examination the Veteran's heart rhythm was regular, his heart sounds were normal, peripheral pulses were normal, peripheral edema were normal and his blood pressure was normal.  There was evidence of cardiac hypertrophy shown by echocardiogram as well as evidence of cardiac dilatation.  The most recent EKG was performed in July 2011 showing left atrial enlargement with an incomplete right bundle.  An echocardiogram from May 2009 showed the Veteran's left ventricular ejection fraction at 60 percent.  The Veteran's MET's testing was greater than 5-7 with dyspnea and fatigue, which matches activities like walking one flight of stairs, golfing without a cart, mowing the lawn, and heavy yard work.  The examiner noted that the Veteran's MET's level most accurately reflects the Veteran's current cardiac functional level and that the MET's level limitation was due solely to the Veteran's heart condition.  The examiner stated that the Veteran's condition has no effect on his ability to work.  However, it was noted that the Veteran has been unemployed since 2004 due to retirement from his telecommunications position after being laid off.  

During this period, the Veteran was diagnosed with cardiac hypertrophy based on an electrocardiogram and was granted a higher evaluation for this condition.  However, there is also evidence that the Veteran's cardiac disability has also stabilized during this period.  At the Veteran's most recent examination it was noted that he had not used VA cardiac services since 2009.  He had no complaints of chest pain, shortness of breath, dyspnea on exertion, orthopnea or paroxysmal nocturnal dyspnea.  An echocardiogram from May 2009 showed the Veteran's left ventricular ejection fraction at 60 percent; in order for the Veteran to receive a 60 percent rating he would need evidence of an ejection fraction of 30 to 50 percent.  The Veteran's MET's testing was in the 5-7 range, which also does not entitle him to a higher evaluation.  Further, the Board did not discover a showing that the Veteran had more than one episode of congestive heart failure, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  As such, the Veteran is not entitled to a higher evaluation for his service connected disability.

Additional Consideration 

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describes the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms of a workload of 5-7 METs with fatigue are contemplated in the ratings assigned as well as are his angina and cardiac hypertrophy; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Further, since 2009, it appears as though the Veteran's symptoms are improving or at worse stabilizing.  At his 2014 examination it was noted that he had not used the cardiac center since 2009 or had any treatment or complaints for his heart since that time.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters in October 2007, November 2010 and December 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  
  
The Veteran was provided VA examinations in September 2014 and November 2007, which are adequate for the purposes of determining service connection and an increase rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, provides an etiological opinion with supporting rationale, and evaluates the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a December 2014 supplemental statement of the case. 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

For the appeal period between December 19, 2006 and July 15, 2007, an evaluation in excess of 10 percent for ischemic heart disease is denied.  

For the appeal period since July 16, 2007, an evaluation in excess of 30 percent for ischemic heart disease is denied.  


REMAND

In October 2015 the Veteran filed a Notice of Disagreement with the August 2015 rating decision which declined to reopen a claim for service connection for sleep apnea.  While the AOJ has sent the appropriate letters acknowledging the election of a Decision Review Officer in November 2015, no Statement of the Case has been issued.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC for this claim and to accord the appellant an opportunity to perfect an appeal of the issues. 38 C.F.R. § 19.9(c) ; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


Provide the Veteran with an SOC as to the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep apnea.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, & 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


